 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   IHAB GAMIL DIA, an individual,                     Case No.: 3:18-cv-002676-BEN-RBB
12                                     Plaintiff,
                                                        ORDER:
13   v.                                                 GRANTING MOTION TO
                                                        WITHDRAW AS COUNSEL;
14   COUNTY OF SAN DIEGO;
     SEAN GALLAGHER, an individual;
15                                                      GRANTING MOTION FOR LEAVE
     JASON FERGUSON, an individual,
                                                        TO FILE UNDER SEAL
16                                  Defendants.         [Docs. 16, 17]
17
18         Before the Court is attorney Clyde S. Munsell’s Motion To Be Relieved As Counsel,
19   lodged with the Court under seal.1 [Doc. 17.] In his motion, Mr. Munsell seeks to withdraw
20   as counsel for Plaintiff Ihab Dia, leaving him to proceed pro se. No party has responded
21   to the motion.
22         “An attorney may not withdraw as counsel except by leave of court, and the decision
23   to grant or deny counsel’s motion to withdraw is committed to the discretion of the trial
24
25
           1
              In conjunction with his sealed lodged motion, Mr. Munsell moves for leave to file
26   his motion under seal, as is proper under the local rules. [Doc. 16.] The motion for leave
27   to file under seal is GRANTED. Good cause exists because the motion contains highly
     sensitive private and personal medical information about Mr. Munsell. Because the
28   motion at Doc. 15 appears to be duplicative, it is DENIED as moot. [Doc. 15.]
                                                    1
                                                                           3:18-cv-002676-BEN-RBB
 1   court.” Kassab v. San Diego Police Dept., 2014 WL 12724669, at *1 (S.D. Cal. Nov. 17,
 2   2014) (internal citations omitted). In support of his motion, Mr. Munsell attaches a
 3   declaration, which details a breakdown in the attorney-client relationship, contractual
 4   issues over fees, and significant personal reasons justifying his withdrawal. Mr. Munsell
 5   also details his unsuccessful good faith efforts to find substitute counsel for Plaintiff.
 6         Accordingly, good cause appearing, Mr. Munsell’s motion is GRANTED. Plaintiff
 7   shall have 45 days from the date of this Order to obtain new counsel. If Plaintiff does not
 8   respond to this Order within 45 days, the Court will deem Plaintiff as proceeding pro se.
 9   The Court directs the Clerk of Court to serve a copy of this Order on Plaintiff at the
10   following address: 1510 Melrose Avenue
11                       Apartment 131
12                       Vista, California 92083.
13         IT IS SO ORDERED.
14
15   DATED: August 1, 2019                   _______________________________
                                                  HON. ROGER T. BENITEZ
16
                                                  United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2
                                                                               3:18-cv-002676-BEN-RBB
